Exhibit AÉROPOSTALE REPORTS FIRST QUARTER 2008 RESULTS First Quarter Net Sales Increase 22% Same Store Sales Increase 10% Earnings Per Share Growth of 44% to $0.26 Per Diluted Share New York, New York, May 22, 2008 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of active and casual apparel for young men and women, today reported results for the first quarter ended May 3, 2008. Net income for the first quarter of fiscal 2008 was $17.5 million, or $0.26 per diluted share, compared to net income of $13.8 million, or $0.18 per diluted share, in the first quarter of fiscal 2007. For the first quarter of fiscal 2008, total net sales increased 22% to $336.3 million, from $275.8 million in the year-ago period. Same store sales for the first quarter increased 10%, compared to an increase of 3% in the year-ago period. Julian R.
